PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ANX_01_NA_NA_FR.txt. 28 AVIS CONSULTATIF N° 15

ANNEXE 7:

DÉCISION DU HAUT-COMMISSAIRE

AU SUJET. DE LA COMPÉTENCE DES TRIBUNAUX DANTZIKOIS
DANS LES PROCÈS INTENTÉS PAR LES FONCTIONNAIRES FERRO-
VIAIRES CONTRE LA DIRECTION DES CHEMINS DE FER

(le 8 avril 1927).

Le représentant de la Pologne avait remis au Haut-Commis-
saire, le xx janvier 1926, une note déclarant que le Gouverne-
ment polonais ne prendrait pas, à l'avenir, connaissance de
procès intentés par les fonctionnaires ferroviaires et basés sur
les stipulations de l’Accord du 22 octobre 1921. Il n’exécute-
rait aucun arrêt rendu dans ces procès par les tribunaux
dantzikois.

Le Sénat, par une note du 27 mai 1926, m’avait exposé son point
de vue à ce sujet, en me priant d’obtenir la rétraction de la
déclaration polonaise par voie de médiation.

Des conférences prolongées ont eu lieu en vue d’arriver à
une solution avec les représentants des deux Parties. Le Sénat
de Dantzig a alors, lui, pris l'initiative de me demander ma
décision dans cette matière concernant l'étendue de la com-
pétence et de la juridiction des tribunaux dantzikois. Il
m'écrivit le 12 janvier 1927 pour constater que la rétraction
n’est pas survenue, et pour me prier de donner la décision
suivante :

a) que les employés des chemins’ de fer qui ont passé du
service de la Ville libre à celui de la Pologne, ont le droit
d’intenter des procès ayant pour objet des réclamations de
nature pécuniaire, méme si ces réclamations sont basées sur
l'Accord dantziko-polonais du 22 octobre 1921 (Accord concer-
nant les fonctionnaires, Beamtenabkommen) ou sur la déclara-
tion qui a été faite en vertu de l’article premier dudit Accord, et
acceptée par l'Administration polonaise des chemins de fer:

6) les tribunaux dantzikois sont compétents pour prendre
connaissance des actions mentionnées sous 4) ;

c) par conséquent, l’Administration polonaise des chemins de
fer est obligée d’accepter la juridiction des tribunaux dantzikois.
dans les litiges de nature comme mentionnés ci-dessus sous a),
et d'exécuter les jugements prononcés par les tribunaux
dantzikois.

Le représentant de la Pologne, par sa lettre du 8 février 1927,
se basant sur sa note du Ir janvier 1926 ainsi que sur un
29 , AVIS CONSULTATIF N° I5

mémorandum qui m’avait été présenté au cours des pourparlers
le 30 juin 1926, maintenait son point de vue mentionné ci-dessus.

Les Parties ont présenté réplique et duplique le 28 février
et le 23 mars 1927, respectivement.
Ma décision est la suivante:

1. — Pour autant que du côté polonais a été soutenue la
thése générale que les tribunaux dantzikois ne seraient pas
légalement compétents pour prendre conriaissance des actions
intentées par des membres. du personnel des chemins de fer,
passés du service dantzikois au service polonais, et ayant pour
objet des réclamations de nature pécuniaire, cette thèse n’est
pas fondée.

En général, le personnel dantzikois des chemins de fer a le
droit de procéder contre l’administration devant les tribunaux
de la Ville libre.

Le droit des fonctionnaires et employés au service d’une
administration publique d’État de porter devant les tribunaux
civils les réclamations pécuniaires basées sur leurs contrats de
service, n’est pas un droit reconnu eo ipso. La législation de
plusieurs pays ne connaît pas cette juridiction et déclare que
les réclamations des fonctionnaires contre l’État. ne tombent
pas sous le coup du droit civil, et, en l’absence de dispositions
spéciales, se trouvent en dehors de la juridiction des tribunaux
civils.

Toutefois, pour ce qui concerne les fonctionnaires des chemins
de fer en question, la règle que les intéressés peuvent plaider
devant les tribunaux civils a été spécialement reconnue.

Elle a été reconnue par l'Accord du 22 octobre 1921 sus-
mentionné, qui dans son article 6 dit que les fonctionnaires
qui ont été maintenus dans le service des chemins de fer
polonais, le sont sur la base du respect des droits acquis dont
on peut prouver l'existence.

Or, la Constitution de la Ville libre a prévu, dans l’article 92,
que Vaccés aux tribunaux civils est ouvert aux fonctionnaires
pour la revendication de leurs droits pécuniaires.

En droit prussien la même règle est admise par une «Loi
sur l'extension de l'accès aux tribunaux civils», du 24 mai 1867.

La Pologne est donc tenue de reconnaître, pour les actions
en question, la juridiction des tribunaux civils.

Ces tribunaux civils, dans l'espèce, sont les tribunaux dant-
zikois. Ceci est la conséquence d’une Décision prise par le général
Haking, Haut-Commissaire, le 5 septembre 1921 (n° 12 ¢)},
laquelle a force obligatoire pour les deux Parties, et où il a
été dit que:

 

 

1 Voir C. 328. M. 236. 921. I. et Journal officiel, novembre 1921,
PP. 974-978. [Note du Secrétaire général.]
30 AVIS CONSULTATIF N° I5

«Tout ce qui concerne l’Administration polonaise des .
chemins de fer dans le territoire de la Ville libre, sera soumis
à la juridiction civile et criminelle dantzikoise. La Direction
polonaise des chemins de fer ne possède pas de droits
souverains sur le territoire dantzikois et partant ne peut y
introduire des cours de justice. »

La portée de cette Décision est celle d'établir que dans tous
les cas où il y aura juridiction de tribunaux civils, ces tribu-
naux seront les tribunaux dantzikois. Il y a lieu, en vue des
autres points à examiner, d'ajouter une observation: Le général
Haking n’a pas envisagé, et ne pouvait pas envisager, l’intro-
duction d’une juridiction des tribunaux dans les cas où autre-
ment il n'y aurait pas eu de juridiction du tout. Il a seulement
reconnu une compétence exclusive aux tribunaux de la Ville
libre, là où il y a en général matière de juridiction civile.

Les réclamations pécuniaires des employés des chemins de
fer à Dantzig, basées sur leur contrat de service, tombent sous
la règle susdite, et la juridiction des tribunaux civils dantzikois
est établie en principe et devra être reconnue par le Fisc polonais.

Toute réclamation de paiement, basée sur le contrat de
service, notamment les réclamations concernant les salaires, les ©
retraites, les traitements de disponibilité ainsi que d’autres
allocations découlant du ‘contrat de service, pourront former
l'objet d’une action devant les tribunaux civils dantzikois
(à moins qu'il n’y ait une juridiction spéciale légalement recon-
nue, tel que cela peut être le cas dans les matières des assu-
rances sociales).

Ces actions, instituées individuellement et directement par les
intéressés, auront le caractère d’actions civiles.

2. — Le Sénat me demande de décider en plus qu'il en
sera de même dans les cas où les réclamations de paiements
seront basées sur l'Accord du 22 octobre 1921 (Beamtenab-
kommen} ou sur les déclarations faites conformément 4 Varticle
premier de cet Accord.

Ici la réponse doit être que ces cas ne pourront pas se
produire. Un fonctionnaire ne pourra, en bon droit, baser la
réclamation d’un paiement simplement sur l'Accord ou sur la
déclaration susmentionnée.

Pour pouvoir faire valoir individuellement et directement
une action en justice civile contre l’administration, il faut
que l'employé puisse invoquer une des stipulations de son
contrat de service. C’est par ce contrat de service émanant
de Vadministration que cette dernière est engagée envers lui.
Seules les conditions de ce contrat établissent les rapports
juridiques entre le fonctionnaire et l'administration.

Je n’ai pas à examiner ici dans quelles dispositions légales,
règlements de service, etc., sont contenues les stipulations de
31 AVIS CONSULTATIF N° 15

ce «contrat de service», c’est-à-dire le complexe des stipula-
tions qui établit les rapports juridiques entre l'administration
des chemins de fer et les employés. On m'a indiqué la loi
polonaise du 19 octobre 1923 concernant la rémunération des
fonctionnaires (Besoldung der Staatsbeamten) ainsi que les ordon-
nances d’exécution et d’autres dispositions connexes. Sur la
base de toutes ces stipulations, l’employé peut demander le
jugement des tribunaux.

Mais les stipulations de l’Accord du 22 octobre 1921 ne se
trouvent pas parmi ces stipulations sur lesquelles peut se
baser une action civile, à instituer individuellement et direc-
tement par l'intéressé.

L’Accord du 22 octobre 1921 ne fait pas partie de l’engage-
ment constituant les rapports juridiques entre l’administration
et l'employé. C'est un traité international, conclu entre deux.
gouvernements, entre deux États, acte international, qui crée
des obligations juridiques entre gouvernements, réciproquement
de l’un envers l’autre. Pas autrement.

C'est une règle de droit généralement reconnue, dans la
doctrine comme dans la pratique, que les traités internatio-
naux ne donnent pas des droits directs aux individus; seule-
ment aux gouvernements en question, l’un envers l’autre.
Bien souvent un traité oblige un gouvernement à reconnaître
certains avantages ou certains droits à des individus, mais
dans ce cas les individus n’obtiennent pas automatiquement
ces droits eux-mêmes. Il faut que pour cela le gouvernement
introduise dans sa législation interne des dispositions, en exé-
cution de l'obligation qu'il a acceptée à l'égard de l'autre
gouvernement. S'il y a lieu de réclamer l'exécution ou l’appli-
cation de cette obligation internationale, l’autre gouvernement,
seule Partie en cause, peut l’exiger en droit. Et ceci non pas
devant les tribunaux civils, mais par la voie diplomatique
ou devant les instances internationales qui auront compétence
dans la matière.

Le cas ne pourra pas être comparé à celui d’une stipulation
au profit d’un tiers (Versprechen der Leistung an einen Dritten)
des codes civils, justement parce que les traités internationaux
ne sont pas des contrats civils par lesquels les gouvernements
s’engageraient en droit privé au profit des intéressés. Pour :
donner un exemple: La clause «de la nation la plus favorisée»,
dans un traité de commerce, ne donnera pas le droit à un
intéressé de refuser le paiement des droits de douane qu'il
croit en excès de cette clause; il ne pourra que se baser sur
la législation douanière interne, qui, elle, doit être faite
conformément aux clauses du traité de commerce.
32 AVIS CONSULTATIF N° I5

Le Beamtenabkommen du 22 octobre 1921 est en cela placé
exactement comme les autres traités internationaux. Il pose,
d’après son Préambule, les règles suivant lesquelles le Gouver-
nement polonais s’oblige à prendre à son service les employés
des chemins de fer dantzikois. Cette obligation, le Gouverne-
ment polonais l'a prise envers le Gouvernement dantzikois.
Ceci n'implique pas la possibilité pour l’employé dantzikois
de demander devant les tribunaux civils l’application du
Traité. Il n’y a pas d’indication qui permettrait de supposer
qu'avec cet accord international les Parties auraient voulu
faire cette fois une exception a la régle générale concernant
les traités, en créant des droits directs et individuels pour les
intéressés. Les termes de l'Accord sont -partout ceux d’un
arrangement entre gouvernements, comme le dit aussi nette-
ment le Préambule même. Ils se prêteraient avec péine direc-
tement comme base à une action civile individuelle. Un: tribu-
nal civil serait bien embarrassé de devoir prononcer sur des
réclamations ayant pour base des questions non seulement de
droit individuel, mais en même temps d'organisation adminis-
trative générale. Cette observation ne s'applique pas seulement
à des clauses comme celles contenues dans les articles 3, 5 et
12, et des actions en dommages-intérêts qui pourraient être
basées sur eux, mais également aux questions découlant des
articles 7 et 8, où aussi bien un élément considérable d’appré-
ciation administrative et d'organisation générale entre néces-
sairement en cause.

Les garanties de droit individuelles, assurées aux employés
des chemins de fer sous le régime de l'Accord, ne sont pas
moindres que celles existant lors de la période de l’administra-
tion dantzikoise. De ce temps, comme à présent, la voie de
la procédure civile pour tous cas de violation de leur contrat
de service est ouverte. I] appartiendra au Sénat de la Ville
libre de s'adresser, le cas échéant, au Gouvernement polonais,
si à l'avis du Sénat une clause de l'Accord a trouvé une
application inexacte à l'égard des employés. La voie de la
procédure internationale est alors ouverte; on peut être sûr
d’y trouver la protection due aux employés des chemins de fer,
en vertu des stipulations internationales dressées dans leur intérêt.

Le cas d’une action instituée par un employé des chemins
de fer contre l’administration devant les tribunaux civils pour
réclamer un paiement, simplement sur la base d’une clause
. de l'Accord du 22 octobre 1921, n’est donc pas concevable.
Le tribunal se verrait dans tous les cas obligé de déclarer
pareille action privée de base juste de droit.

3. — Il me reste à examiner si les clauses du Traité lui-
même ne fourniraient pas de base sur laquelle pourrait être
fondée une action individuelle devant les tribunaux civils;
33 AVIS CONSULTATIF N° 15

ceci peut être l'effet des déclarations faites en vertu de l'article
premier de l’Accord. Le Sénat me demande de constater que les
tribunaux dantzikois pourront prendre connaissance des actions
fondées sur ces déclarations.

Il s’agit des déclarations individuelles qui étaient requises
du personnel des chemins de fer dantzikois désirant entrer
au service polonais.

L'article de l’Accord est ‘ainsi conçu t:

« Artikel 1. — Wegen Uebernahme in den polnischen
Eisenbahndienst im Gebiete der Freien Stadt Danzig
sollen sich sämtliche Eisenbahnbeamten äussern, ob sie
ihre Beibehaltung im polnischen Dienst wiinschen.

Diese Aeusserungen werden in der Form einer entspre-
chenden auf diese Verordnung bezughabenden Erklärung zu
erfolgen haben. Diese Erklärungen, welche keine weiteren
Zusätze und Bedingungen enthalten diirfen, sind der
polnischen Staatsbahndirektion in Danzig durch den durch
Entscheidung des Hohen Kommissars vom 15. August
1921 besteliten Danziger Delegierten binnen 8 Wochen
nach erfolgter Uebernahme der Danziger Eisenbahnen
durch Polen vorzulegen.

Die Uebernahme erfolgt nach dem erforderlichen Kopf-
etat. »

Conformément à cet article, les déclarations ont été signées
et remises à l'Administration polonaise.

Par ces déclarations signées par les employés et acceptées
par l'Administration polonaise, celle-ci aurait accepté les clauses
de l'Accord comme stipulations d’un contrat bilatéral établi
entre le fisc et l'employé.

La déclaration a été ainsi conçue ?:

 

1 Traduction faite par le Secrétariat: « Article premier. — Les fonctionnaires

des chemins de fer étant admis à passer au service des chemins de fer
- polonais dans le tertitoire de la Ville libre de Dantzig, ils devront déclarer
s'ils désirent être maintenus dans le service polonais.

«Ces manifestations de volonté devront revêtir la forme d’une déclaration
se référant au présent Accord. Ces déclarations, qui ne devront contenir ni
addition ni conditions supplémentaires, seront transmises à la Direction des
chemins de fer de l'État polonais à Dantzig par le délégué dantzikois, désigné
par la Décision du Haut-Commissaire, en date du 15 août 1921; la transmis-
sion des déclarations aura lieu dans les huit semaines qui suivront le trans-
fert des chemins de fer dantzikois à la Pologne.

«Les fonctionnaires seront admis à passer au service polonais dans la limite
des effectifs nécessaires.» [Note du Secrétaire général.]

2 Traduction. faite par le Secrétariat : « Déclaration *. — Je me déclare prêt
à rester au service des chemins de fer polonais dans le territoire de la Ville
libre de Dantzig, à dater du ze? avril 1922, aux conditions stipulées dans
l'Accord conclu le 22 octobre 1921 entre les Gouvernements dantzikois et
polonais.

(Signature.)

* Toute addition ou condition supplémentaire rendra nulle la présente décla-,

ration.» [Note du Secrétaire général.] .
34 AVIS CONSULTATIF N° I5

« Erklärung *. — Ich erkläre mich bereit, vom 1. April 1922
angefangen, im polnischen Eisenbahndienst im Gebiete der
Freien Stadt Danzig unter den in der am 22. Oktober 1921
zwischen der Danziger und der Polnischen Regierung abgeschlos-
senen Vereinbarung festgesetzten Bedingungen zu verbleiben.

[Unterschrift.]

* Weitere Zusätze und Bedingungen machen diese Erklärung ungiiltig. »

Est-ce que, en réalité, ces déclarations ont l'effet juridique |
de transformer les articles d’un traité international en clauses.
d'un engagement individuel ? '

Il me parait que tel n’est pas le cas. Le contrat de service
entre l'employé dantzikois et I’Administration polonaise n’a pas :
été conclu par la signature ét l’acceptation des déclarations en
question. La conclusion du contrat a eu lieu par la «prise en
service» (Uebernahme) à laquelle le Gouvernement polonais s'était
engagé aux termes de l'article 2 de l'Accord, qui dit}:

« Artikel 2. — Sämtliche Arbeiter — darunter fallen auch
die im Arbeiterverhältnis stehenden Aushilfsbediensteten
— werden nach dem Personalstande vom Tage des
Abschlusses der Danzig-polnischen Konvention, d. i. vom
g. November 1920, volizählig ohne besondere Anmeldung
in den polnischen Eisenbahndienst tibernommen werden.

Wenn der gegenwärtige Stand der Arbeiter und der
im Arbeiterverhaltnis stehenden Aushilfsbediensteten den
Stand vom 9. November 1920 überschreiten sollte, werden
von der Uebernahme in den polnischen Eisenbahndienst
die überzähligen Arbeiter — von den zuletzt in den
Eisenbahndienst eingetretenen angefangen — so lange aus-
‘geschlossen, bis der am 9. November 1920 bestandene
Arbeiterstand erreicht ist. Arbeiter, die bei einer Dienst-
stelle überzählig werden sollten, werden zur Auffüllung

 

1 Traduction faite par le Secrétariat: «Article 2. — Tous les ouvriers,
y compris les agents auxiliaires occupés comme ouvriers, passeront sans excep-
tion et sans déclaration spéciale au service des chemins de fer polonais,
dans la limite des effectifs, & la date de la conclusion de la Convention dantziko-
polonaise, à savoir le 9 novembre 1920.

« Au cas où l'effectif actuel des ouvriers et des agents auxiliaires occupés
comme ouvriers, dépasserait l'effectif du 9 novembre 1920, les chemins de

fer polonais n’admettront pas les ouvriers en surnombre — en commençant
par ceux qui sont entrés au service des chemins de fer à la date la plus
récente — jusqu’à ce que l'effectif ouvrier du 9 novembre 1920 soit atteint.

Les ouvriers, en surnombre dans un service, seront désignés pour remplir
des vacances dans un autre service, ou inscrits sur une liste d’attente. Les
agents auxiliaires qui accomplissent, d’une façon permanente, le service d’un
fonctionnaire, ne seront pas compris dans l'effectif ouvrier.» [Note du Secré-
taire général.]
35 : AVIS CONSULTATIF N° 15

von Liicken an andere Stelle verwandt oder vorgemerckt.
Die Hilfsbediensteten, die standig Beamtendienste ver-
richten, zählen bei der Uebernahme nicht zum Arbeiter-
kopfetat. »

La déclaration elle-même ne constitue qu’une condition pré-
alable ‘à remplir par l’employé avant la «prise en service »
(Uebernahme) de employé. La «prise en service» elle-même
a eu lieu, d’après l’article 2, sans notification spéciale, par le
simple fait que les employés furent admis à continuer d’exer-
cer leur fonction. Il y a eu une substitution «en bloc» de
l'Administration polonaise, comme employeur, vis-à-vis du
personnel dantzikois. Comme obligations auxquelles cet em-
ployeur est directement et individuellement engagé à l'égard
des employés, il n'y a que les dispositions légales dont j'ai
parlé plus haut, constituant le «contrat de service ».

Le caractère des déclarations préalables est clair. Il s’agis-
sait d'établir formellement, avant la «prise en service», que
chaque employé, individuellement, désirait en vérité entrer aux
services polonais. Pour cette raison ils devaient déclarer s’ils
y étaient prêts, et si oui, que c'était sous le régime établi
par l'Accord entre la Pologne et Dantzig. L’Administration
polonaise, en acceptant et en prenant connaissance des décla-
rations, ne prenait pas par cela un engagement contractuel
envers. Chacun des employés, engagement qui aurait alors fait
des termes du traité des stipulations d’un contrat civil.
Elle s’assurait seulement du désir des intéressés ; la déclaration
est comme une déclaration d'option. Il s'agissait de la recon-
naissance d’un régime établi par un arrangement de droit
international public, et non pas de documents destinés à
former un «contrat de service».

Une des clauses de l'Accord, l’article 9 lui-même, dit que:
«Tout ce qui concerne les fonctionnaires et employés passés
dans le service polonais, sera réglé par l'Administration polo-
naise.» (Sämtliche Angelegenheiten der im polnischen Dienst
übergetretenen Beamten und Arberter vegelt die polnische Staats-
bahnverwaliung.)

Ceci met encore plus clairement en évidence que, suivant
Jes conditions mêmes auxquelles eut lieu le transfert des che-
mins de fer dantzikois à l’Administration polonaise, c’est aux
lois et règlements internes émanant de cette dernière (et qui,
certes, doivent répondre aux dispositions de lAccord, ainsi
qu'il a été dit sous le n° 2) que les employés devront em-
prunter leurs droits individuels. En ce qui concerne l’applica-
tion par la Pologne des stipulations de l’Accord conclu avec
Dantzig, ce n’est que le Gouvernement de la Ville libre qui
pourra procéder contre la Pologne en vue de l'observation
des clauses favorables aux employés dantzikois.
36 AVIS CONSULTATIF N° 15

Ti faut donc conclure qu’une action individuelle en paie-
ment, en vertu des stipulations du contrat de service, ne peut
pas être conçue étant fondée sur les déclarations en question ;
un tribunal civil, devant lequel une pareille action serait’ pré-
sentée, se verrait obligé de déclarer qu’elle est privée de base
juste de droit.

4. — Pour récapituler, je me prononce comme suit:

Toute réclamation pécuniaire, fondée sur une des stipulations
constituant le contrat. de service des employés dantzikois des
chemins de fer polonais, passés au service de l'Administration
polonaise en vertu de l'Accord entre Dantzig et la Pologne
du 22 octobre 1921, et notamment les réclamations concer-
nant les salaires, les retraites, les traitements de disponibilité
ainsi que d’autres allocations découlant du contrat de service,
pourront former l’objet d’une action devant les tribunaux
dantzikois (sous réserve du cas mentionné à la page 51;
les clauses de VAccord lui-même et les déclarations visées à
l’article premier ne rentrent pas parmi les stipulations constituant le
contrat de service des employés susdits; pour cette raison
‘elles ne pourront pas former la base d’une action individuelle
à instituer devant les tribunaux;

dans ces conditions, la question qui m'avait été soumise sous
c) ne paraît pas se poser.

Fait à Dantzig, le 8 avril 1927.

(Signé) VAN HAMEL,
Haut-Commissaire.

1 Voir page 30.
